Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-31 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Halmo et al. (US 2014/0079980).   
Regarding claim 1, Halmo discloses a battery separator for a lithium battery (see abstract and paragraph [0002]) comprising:
at least one dry-process microporous polymer membrane comprising 
a plurality of co-extruded porous polymer microlayers (see paragraph [0015], specifically the dry-process may comprise a monolayer or a multi-layer)
with a thickness of less than 2 microns (see paragraph [0015]-[0016], wherein layer thickness is about 2 microns or in alternate embodiment at 1 to 2 micron. Further, Halmo discloses the thickness as a result effective variable, i.e. thinner separators enable attainment of higher rate capabilities see paragraph [0004]).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.
and 
in an alternate embodiment, Halmo discloses a dry-process microporous polymer membrane, wherein the at least one dry-process microporous polymer membrane comprising a co-extruded porous polymer microlayer with a thickness of less than 2 microns and the one other dry process microporous polymer membrane are laminated to one another (see fig. 1, paragraphs [0012]-[0014], [0024], [0059]-[0060]).
In combination, the embodiments of Halmo discloses laminated at least one dry process microporous polymer membrane to a plurality of a co-extruded porous polymer microlayers.
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements according to known methods wherein the results are predictable.

Regarding claim 20, Halmo discloses a battery separator of claim 19 wherein the one other dry-process microporous polymer membrane comprises at least one selected from a monolayer dry-process microporous polymer membrane and another dry-process microporous polymer membrane comprising a plurality of porous polymer microlayers having a thickness of less than 2 microns. (see paragraph [0015]-[0016]), wherein Halmo disclose the dry-process film may be monolayer or multi-layer).

Regarding claim 21, Halmo discloses a battery separator of claim 19 wherein said at least one microporous polymer dry-process membrane comprising a plurality of porous polymer microlayers with a thickness of less than 2 microns (see paragraphs [0015]-[0016], [0024] and [0059]-[0060]). 
Halmo does not disclose the dry process multi-layer has at least three microlayers with a thickness of less than 2 microns. Halmo does disclose 2 layer wherein the polypropylene layer may be down to 1 micron (see paragraphs [0015]-[0016]).
The court has held it would be obvious to a person having ordinary skill in the art to duplicate parts, i.e. add layer to form three layer from two layer. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regards to the thickness, Halmo discloses the thickness to be a result effective variable. 
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.


Regarding claim 22, Halmo discloses a battery separator of claim 19 wherein at least one of said microporous dry- process polymer membranes of co-extruded polymer microlayers of less than 2 microns is made of one or more polyolefins (see paragraph [0009], [0015], [0071])

Regarding claim 23, Halmo discloses a battery separator of claim 19 wherein at least one of said microporous dry- process polymer membranes of co-extruded polymer microlayers is made up of coextruded dry-process polyolefin microlayers with a thickness of less than 2 microns (see paragraphs [0014]-[0016]). See obviousness discussion of claim 19.

Regarding claim 24, Halmo discloses a battery separator of claim 20, wherein at least three microporous dry- process polymer membranes of co-extruded polymer microlayers with a thickness of less than 2 microns are laminated together to form the battery separator (see paragraphs [0015]-[0016], [0024], [0059]-[0060]). See obviousness discussion of claim 1.

Regarding claim 25, Halmo discloses a battery separator of claim 24, wherein the at least three said microporous dry-process polymer membranes of polymer microlayers with a thickness less than 2 microns each comprise at least three polymer microlayers, i.e. each layer may be made by the multi-layer dry-process (see paragraphs [0014]-[0016], [0024], [0059]-[0060])..

Regarding claim 26, Halmo discloses a lithium battery comprising the battery separator of claim 19 (see paragraph [0006] and [0067]).

Regarding claim 27, Halmo discloses a battery separator comprising 
one or more dry-process microporous polymer co-extruded multi-microlayer-membranes with the microlayers having a thickness of less than 2 microns, 
wherein the one or more dry-process microporous polymer co-extruded multi-microlayer membranes with microlayers having a thickness of less than 2 microns are laminated or adhered to one other dry-process polymer membrane, and
which may be a dry- process microporous polymer co-extruded multi-microlayer-membranes with microlayers having a thickness of less than 2 microns (see paragraphs [0014]-[0016], [0024], [0059]-[0060]), wherein layer thickness is about 2 microns or in alternate embodiment at 1 to 2 micron) (see paragraph [0016]). Further, Halmo discloses the thickness as a result effective variable, i.e. thinner separators enable attainment of higher rate capabilities (see paragraph [0004]).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.
Halmo does not disclose wherein the battery separator provides at least one of the following: improved strength in comparison to a conventional trilayer membrane, improved shutdown in comparison to a conventional trilayer membrane, and a reduced propensity to split in comparison to a conventional trilayer membrane. Halmo does disclose the substantially identical structure made by substantially identical process.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 28, Halmo discloses a separator membrane comprises: 
one or more dry-process co-extruded multi- microlayer polymer membranes laminated to at least one other dry-process microporous polymer membrane, which may be another dry-process co-extruded multi- microlayer polymer membrane, (see paragraphs [0014]-[0016], [0024], [0059]-[0060]).
Halmo does not disclose wherein the separator membrane exhibits at least one of the following: improved strength in comparison to a conventional trilayer membrane, improved puncture strength in comparison to a conventional trilayer membrane, improved shutdown in comparison to a conventional trilayer membrane, and a reduced propensity to split in comparison to a conventional trilayer membrane. Halmo does disclose the substantially identical structure made by substantially identical process.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 29, Halmo discloses a lithium battery comprising the battery separator of claim 26, (see paragraph [0006] and [0067]).

Regarding claim 30, Halmo discloses a lithium battery comprising the separator membrane of claim 27, (see paragraph [0006] and [0067]).

Regarding claim 31, Halmo discloses a secondary lithium battery comprising the battery separator of claim 19, (see paragraphs [0002]. [0006] and [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tonen Sekiyukagaku (EP 2 111 911).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721